                     Case 1:20-cr-00316-WJ Document 30 Filed 02/05/20 Page 1 of 1

                                             CLERK’S MINUTE SHEET
                                   IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO (AT ALBUQUERQUE)

                                           Before the Honorable John F. Robbenhaar
                                                         Arraignment
Case Number:              20cr316 WJ                  UNITED STATES vs. Livingston
Hearing Date:             2/5/2020                    Time In and Out:                       9:33 a.m./9:35 a.m.
                          K. Hernandez de
Courtroom Deputy:                                     Digital Recording:                     Rio Grande
                          Sepulveda
Defendant:                Troy Livingston             Defendant’s Counsel:                   Theresa Duncan
AUSA:                     David Cowen                 Pretrial/Probation:                    M. Pirkovic
Interpreter:              N/A
Proceedings
☐     First Appearance by Defendant
☐     Defendant waived appearance at Arraignment
☒     Defendant received a copy of charging document
☒     Defendant questioned re: time to consult with attorney regarding penalties
☒     Defendant waives reading of Indictment
☒     Defendant enters a Not Guilty plea
☒     Motions due by: Tuesday, February 25, 2020
                                                                                             Discovery Order not entered;
      Parties agree Standing Discovery             Discovery Order previously
☒                                             ☐                                         ☐    parties to confer pursuant to Rule
      Order to be electronically entered           entered
                                                                                             16.1(a) within 14 days
☒     Case assigned to: Chief Judge Johnson
☒     Trial will be scheduled by presiding judge                  ☐    Trial currently set
☐     Defendant waives Detention Hearing
Custody Status
☒     Defendant previously detained
☐     Conditions
Other
☐
